CHASE, Circuit Justice.
Gentlemen of the jury, there is very little in this case except a simple question of fact. The marshal is compensated for his official services by fees, and can not lawfully rent any building in his custody, except under the order of the court.
If the evidence in this case satisfies you that he did so rent the building in question, and that in consequence of such renting damages were sustained by the plaintiff, it- will be your duty to render a verdict accordingly.
The evidence is conflicting. It is your business, gentlemen, to sift it The amount of damages, if you find that any has been caused by the act of the defendant, is for your determination.
The jury returned into court with a verdict for plaintiff of $800 damages.